EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Morse on 8/31/2021.

The application has been amended as follows: 
Claim 1. (Currently Amended): An ultrasonic vibration welding apparatus, comprising: 
a table on which a welding target is placed; 
an ultrasonic welding head unit that executes an ultrasonic vibration operation of applying ultrasonic vibrations from an ultrasonic welding portion; 
a pressurizing mechanism that is coupled to said ultrasonic welding head unit 
a lowering mechanism that executes a lowering operation of lowering said ultrasonic welding head unit and said pressurizing mechanism at once
a control unit configured to execute 
said ultrasonic welding head unit includes a plurality of ultrasonic welding head units, 

said lowering operation executed by said lowering mechanism includes a batch multiple lowering operation of lowering said plurality of ultrasonic welding head units and said plurality of pressurizing mechanisms at once, 
said control unit configured to cause
said entire welding portion contact state is a state where said plurality of ultrasonic welding head units all contact application portions of said welding target by said lowering operation of said lowering mechanism, 
by said configured control unit, 
said lowering mechanism executes said lowering operation with a lowering pressing force, 
each of said plurality of pressing mechanisms executes said pressurizing operation with a pressurizing pressing force, 
said lowering pressing force is set to be larger than said pressurizing pressing force,
said lowering mechanism continuously executes said lowering operation during executing said ultrasonic vibration operation by each of said plurality of ultrasonic welding head units, and 
each of said lowering pressing force and said pressurizing pressing force is set to a constant pressure value in advance, and said lowering pressing force and said pressurizing pressing force are maintained during executing said ultrasonic vibration operation by each of said plurality of ultrasonic welding head units.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 8/19/2021, in combination with the examiner’s amendment, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim 1 was amended to further define the structure of the control unit in the claimed apparatus.  The previously cited prior art fails to disclose a control unit with the structure required by the claim. Tang [CN105172128, previously cited] discloses a control unit but does not disclose a control unit that is configured to perform the functions disclosed in the claim.  Claims 2-4 and 6 depend from an allowable base claim, incorporate the allowable subject matter though dependency and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
August 31, 2021